Case 1:16-mc-00125-JMF Document 184-7 Filed 10/19/18 Page 1 of 3




            EXHIBIT G
               Case 1:16-mc-00125-JMF Document 184-7 Filed 10/19/18 Page 2 of 3




                                                                                                                                   BÄR
                                                                                                                                 & KARRER
                 Par recommandé
                 Monsieur Jean Reymond
                 Président
                 Tribunal de première instance
                 Place du Bourg-de-Four 1
                 Case postale 3736
                 1211 Genève 3



                 Genève, le 11 juillet 2018
                 /sso/8912231v1




                 Concerne:               Sotheby's SA et al., Monsieur Yves Bouvier et al. c/ Monsieur
                                         Dmitri Rybolovlev et al.
                                         Cause n° C/27203/2017



                 Monsieur le Président,

                 Vous nous savez représenter les intérêts des Demandeurs Sotheby's dans le cadre
                 de la cause notée en marge.

                 Les Demandeurs Sotheby's, agissant en tant que consorts simples des Demandeurs
                 Bouvier, déposent ce jour devant votre tribunal une action en constatation de droit
                 négative dans le cadre de la procédure C/27203/2017 dirigée à l'encontre de Mon-
                 sieur Rybolovlev et de ses entités ainsi qu'à l'encontre de sa fille, Madame Ekate-
                 rina Rybolovleva et de son ex-épouse, Madame Elena Rybolovleva.

                 Le mémoire, accompagné de son chargé de pièces, vous est transmis en annexe
                 en trois exemplaires conformément à ce dont nous sommes convenus avec votre
                 greffe.

                 Dans cette même procédure, les Demandeurs Bouvier, consorts simples des De-
                 mandeurs Sotheby's, déposent également ce jour leur action en constatation de
                 d roit négative.




Bär & Karrer     Genève                      Zurich                    Lugano                    Zoug                      www.baerkarrer.ch
A vocats         Bär & Karrer SA             Bär & Karrer AG           Bär & Karrer SA           Bär & Karrer AG
                 12, quai de la Poste        Brandschenkestrasse 90    Via Vegezzi 6             Baarerstrasse 8
                 CH-1211 Genève 11           CH-8027 Zürich            CH-6901 Lugano            CH-6302 Zug
                 Phone: +41 58 261 57 00     Phone: +41 58 261 50 00   Phone: +41 58 261 58 00   Phone: +41 58 261 59 00
                 Fax:     +41 58 261 57 01   Fax:   +41 58 261 50 01   Fax:   +41 58 261 58 01   Fax:   +41 58 261 59 01
                 geneve@baerkarrer.ch        zuerich @baerka rrer.ch   lugano@baerkarrer.ch      zug@baerkarrer.ch
               Case 1:16-mc-00125-JMF Document 184-7 Filed 10/19/18 Page 3 of 3
Bär & Karrer    11 juillet 2018                                                                   2




                Nous nous permettons d'attirer respectueusement l'attention du Tribunal de céans
                sur les conclusions préalables prises en tête du mémoire s'agissant (i) de la jonc-
                tion des actions précitées et (ii) des mesures de sauvegarde sollicitées au sens de
                l'art. 156 CPC.

                Au vu de la connexité des faits liés aux deux actions, les Demandeurs sollicitent la
                jonction de leurs actions afin qu'elles soient instruites dans la même procédure par
                souci d'économie et d'efficacité de la procédure.

                Par ailleurs, compte tenu de l'attention médiatique toute particulière dont la pré-
                sente affaire fait l'objet, les Demandeurs Sotheby's déposent, dans le cadre de
                l'action qu'ils déposent ce jour, une requête de mesures de sauvegarde d'intérêts
                dignes de protection au sens de l'article 156 CPC. A teneur de cette requête (pour
                laquelle un mémoire séparé vous parviendra dans les jours qui suivent), les De-
                mandeurs Sotheby's sollicitent que des mesures spécifiques soient ordonnées par
                le tribunal de céans afin que le contenu de la présente procédure soit confidentiel
                et qu'il soit fait interdiction aux parties de communiquer le contenu des écritures
                des parties et les pièces y relatives à tous tiers, en particulier aux médias.

                Aussi, les Demandeurs Sotheby's soulignent la nécessité de veiller impérative-
                ment à ce que ni les mémoires des Demandeurs ni les pièces y relatives
                ne soient communiqués aux Défendeurs avant qu'il n'ait été statué sur la re-
                quête de mesures de sauvegarde d'intérêts dignes de protection au sens de l'article
                156 CPC.

                En vous remerciant de l'attention portée à la présente, nous vous prions de trouver
                ici, Monsieur le Président, l'assurance de nos sentiments respectueux.




                c                                                  Aurélie Conrad Hari
                9Sve io Lembo




                Ann. ment.
